DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities:
Fig. 3 element 302 “Agents Rewards at Every Strategy” description is missing in the specification.
Fig. 6 steps 604-612 descriptions in the specification in paragraphs [045]-[051] are not aligned with the drawing description and step 614 is missing.   
Paragraph [032] line 12 recites “wherein, depending on the type of PSCE, □ can take min, max, …”. The symbol “□” is not recognized in equation (3). 
Appropriate correction is required.

Claim Objections

Claim 1 is objected to because the claim limitations associated with reference characters (604), (606), (608), (610), and (612) do not align with Fig. 6 descriptions. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 include the limitation of “the set of tasks”. However, the preceding claims do not include the limitation of “a set of tasks”. There is insufficient antecedent basis for “the set of tasks”, therefore claim 1 considered indefinite. For examination purposes, “the set of tasks” will be interpreted as “a set of tasks”. Also, claim 1 lines 12-13 include the limitation “…and minimization of penalty of each strategy”, however, limitations regarding strategies were not previously recited in the claim. As written, it is unclear on what specific strategies are being implemented. Therefore, the claim is considered indefinite. For examination purposes, “each strategy” is interpreted as “any way of accomplishing the task”. For the reasons stated above, claim 1 is rejected under 35 U.S.C. 112(b).  Dependent claims 2-5 are also rejected under 35 U.S.C. 112(b).
Claims 4 and 5 include the limitation of “the one or more groups”. However, the preceding claims 1 and 3 do not include the limitation of “one or more groups”. There is insufficient antecedent basis for “the one or more groups”, therefore claims 4 and 5 are considered indefinite and are rejected under 35 U.S.C. 112(b). 
Independent claim 8 include the limitations of “MMDP” and “PSCE” that are not defined within the claim. Therefore, claim 8 is considered indefinite and is rejected under 35 U.S.C 112(b). Dependent claim 9 is also rejected under 35 U.S.C. 112(b). For examination purposes, “MMDP” and “PSCE” will be interpreted as multi-agent markov decision process and pure strategy correlated equilibrium, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is dependent upon claim 8 and has the same exact claim limitations. Therefore, claim 9 fail to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Method for a Real-time Distributed Dynamic Task Scheduling”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-9 are directed to a statutory category, namely a process (claims 1-5), a machine (claims 6-7), and a manufacture (claims 8-9).
Step 2A (1): Independent claims 1, 6, and 8 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “a game theory based distributed dynamic task scheduling among a plurality of agents comprising receiving a plurality of predefined attributes of each of the set of tasks, and a plurality of predefined attributes of each of the plurality of agents; self-allocating the received set of tasks among the plurality of agents satisfying constraints, wherein the predefined constraints include capability of each of the plurality of agents to complete the self-allocated task within a predefined execution time, and minimization of penalty of each strategy; determining one or more strategies based on the self-allocation of the set of tasks among the plurality of agents, wherein each strategy is a union of self-allocated set of tasks of each agent; computing a reward for each strategy of each of the plurality of agents with an assumption of a multi-agent markov decision process; determining a consensus among the plurality of agents based on a pure strategy correlated equilibrium (PSCE) employing rewards of the plurality of agents; and scheduling, the set of self-allocated tasks among the plurality of agents based on the determined consensus, wherein the scheduling of the set of tasks among the plurality of agents in a distributed fashion” (claims 1 and 6); creating one or more groups from the plurality of agents based on a predefined mutual equidistant principle; determining one or more strategies within each of the one or more groups based on task allocation among the agents of each group; computing a reward function of each of the one or more determined strategies of each of the plurality of agents with MMDP assumption; determining a consensus among the agents of each group based on the PSCE, wherein a group lead is identified; determining a group priority queue based on the determined consensus among the agents of each group; and scheduling the set of tasks among the plurality of agents based on the identified group lead and tasks are executed following the determined priority queue” (claim 8). These claims describes a process of analyzing task attributes, agent attributes, and allocation strategies (i.e. mental processes) for scheduling tasks among agents (certain methods of organizing human activity). Dependent claims 2-5, 7, and 9 further describe the analysis of agents and allocation strategies for scheduling. A human person could analyze task and agent attributes and various allocation strategies to schedule tasks/jobs among agents (e.g. humans, machines, resources, etc.). These limitations, under the broadest reasonable interpretation, fall within the abstract groupings of  Mental Processes which includes observations, evaluations, judgments, and opinions and Certain Methods of Organizing Human Activity which includes managing personal behavior or relationships or interactions between people. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-9 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-2 and 6-9 additional elements of a processor-implemented method, one or more hardware processors, real-time, a system comprising an input/output interface, one or more hardware processors, at least one memory in communication with the one or more hardware processors, wherein the one or more hardware processors are configured to execute programmed instructions in the memory, and non-transitory computer readable medium storing one or more instructions which when executed by one or more processors on a system cause the one or more processors to perform the method. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of analyzing attributes, analyzing/determining strategies, and scheduling tasks. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-9 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-2 and 6-9 recite additional elements of a processor-implemented method, one or more hardware processors, real-time, a system comprising an input/output interface, one or more hardware processors, at least one memory in communication with the one or more hardware processors, wherein the one or more hardware processors are configured to execute programmed instructions in the memory, and non-transitory computer readable medium storing one or more instructions which when executed by one or more processors on a system cause the one or more processors to perform the method. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zivan et al. (US 2021/0133663 A1) in view of Mguni et al. (US 2021/0319362 A1).
As per claim 1, Zivan teaches a processor-implemented method (600) for a game theory based real- time distributed dynamic task scheduling among a plurality of agents comprising (Zivan e.g. Figs. 1-2, Systems and methods for real-time scheduling of agent tasks performed at dispersed geographic sites [0005]. The heuristic scheduling process may be implemented by one or more computing devices, may be a centralized or distributed process, and employ a market clearing algorithm ([0020] and [0026]-[0027]).): 5
Zivan teaches receiving (602), via one or more hardware processors, a plurality of predefined attributes of each of the set of tasks, and a plurality of predefined attributes of each of the plurality of agents; (Zivan e.g. Figs. 1-2, A method for allocation and scheduling of tasks include receiving an agent list of agents, wherein each agent in the list is associated with a first geographic location and with a skill set; receiving a task list, wherein each task is associated with one or more skill requirements, a second geographic location, and parameters of a task utility function [0006].)
Zivan teaches self-allocating (604), via one or more hardware processors, the received set of tasks among the plurality of agents satisfying 10constraints, wherein the predefined constraints include capability of each of the plurality of agents to complete the self-allocated task within a predefined execution time, and minimization of penalty of each strategy; (Zivan e.g. Figs. 1-2; A method for allocation and scheduling of tasks include assigning to each agent a plurality of tasks from the task list, by a simulated auction process comprising calculating an agent-task utility value, wherein the agent-task utility values are calculated from the parameters of the task utility functions, including a delayed start penalty, a task interruption penalty, and an agent contribution function [0006]. Task parameters may also include an estimated time for accomplishing the task , penalty factors for delaying or interrupting a task , and a required number of agents to assign [0022]. Spatial and temporal constraints, e.g., an agent's physical distance from a task's location, and the task that the agent is currently assigned to (and may be required to interrupt) are taken into consideration [0003].)
Zivan teaches determining (606), via one or more hardware processors, one or 15more strategies based on the self-allocation of the set of tasks among the plurality of agents, wherein each strategy is a union of self-allocated set of tasks of each agent; (Zivan e.g. Figs. 1-2; A method for allocation and scheduling of tasks include generating a schedule of the assigned plurality of tasks for each agent, by ranking the assigned plurality of tasks according to a utility ranking [0006]. The goal is typically to assign and schedule tasks in an optimal manner, within a time constraint dictated by the urgency of the service response environment [0018]. A market clearing algorithm is employed to assign tasks to agents. The algorithm makes assignments based on a calculation of a potential contribution of each agent to each task [0027]. The process provided by the present invention is understood to be a heuristic for achieving a high aggregate utility of task completion. It is a heuristic designed to execute quickly and to achieve a high level of aggregate utility, without testing all possible combinations of tasks assignments. The concept of aggregate utility may be viewed as representing a measure of social welfare provided by the agents through the performance of tasks [0028]. )
Zivan in view of Mguni teach computing (608), via one or more hardware processors, a reward for each strategy of each of the plurality of agents with an 20assumption of a multi-agent markov decision process (MMDP); 30
Zivan teaches computing a utility (i.e. reward) for each strategy of each of the plurality of agents (Zivan e.g. Figs. 1-2 An agent utility function, or “agent contribution” function, for each agent working on a task v; may be denoted by Cap ( vj , q ). This function generates a “ utility value ” based on an agent's capacity for “generating” utility through the performance of the task. The Cap function may also be set to indicate a synergistic effect or a cost of multiple agents working together [0034]. For a task requiring cooperation, a “task utility function” may be defined as an aggregate utility, that is, the sum of the utility of q agents working simultaneously [0042].) 
Zivan does not explicitly teach computing a reward with an assumption of a multi-agent markov decision process.
However, Mguni teaches computing a reward with an assumption of a multi-agent markov decision process (Mguni e.g. Mguni teaches methods and systems for inducing desirable equilibrium behaviour in a system of reinforcement learning agents [0001]. Each time an agent selects an action, causing the associated robot to perform the selected action, the agent determines a reward [0019]. The system reward depends on the Markov chain X induced by the agents following the joint policy (which is assumed to have substantially converged to a Markov-Nash Equilibrium (M-NE) associated with the system) [0045].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s utility computation of agents to be based on markov decision process as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
Zivan in view of Mguni teach determining (610), via one or more hardware processors, a consensus among the plurality of agents based on a pure strategy correlated equilibrium (PSCE) employing rewards of the plurality of agents; and 5
Zivan teaches determining a measure of consensus/cooperation via a utility function (Zivan e.g. For a task requiring cooperation, a “task utility function” may be defined as an aggregate utility, that is, the sum of the utility of q agents working simultaneously [0042]. The concept of aggregate utility may be viewed as representing a measure of social welfare provided by the agents through the performance of tasks [0028].) A concave utility function is used to encourage sharing of tasks by assigning higher utility to cooperation [0060]. 
Zivan does not explicitly teach, however, Mguni teaches determining a consensus among the plurality of agents based on a pure strategy correlated equilibrium employing rewards of the plurality of agents (Mguni e.g. Mguni teaches methods and systems for inducing desirable equilibrium behaviour in a system of reinforcement learning agents [0001]. The agent determines a system reward depending on the equilibrium behavior of the agents [0005]. The process by which each agent 100 learns a respective policy so that the collective behaviour of the agents 100 converges towards an equilibrium is referred to as multi-agent reinforcement learning (MARL). The respective policies of the agents 100 will converge to fixed policies (i.e. consensus), resulting in an equilibrium in which no agent 100 can increase its cumulative discounted reward by deviating from its current respective policy.  Each agent 100 is said to have determined a Best Response (BR) policy, and the resulting equilibrium corresponds to a Markov-Nash Equilibrium ( M-NE ) of the corresponding Markov Potential Game (MPG) [0024].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s utility computation of agents to include a consensus measure based on a pure strategy correlated equilibrium (PSCE) as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
Zivan in view of Mguni teaches scheduling (612), via one or more hardware processors, the set of self-allocated tasks among the plurality of agents in the real- time based on the determined consensus, wherein the real-time scheduling of the set of tasks among the plurality of agents in a distributed fashion. 
Zivan teaches scheduling the set of self-allocated tasks among the plurality of agents in the real-time, based on utility ranking, where the real-time scheduling of the set of tasks among the plurality of agents in a distributed fashion (Zivan e.g. Figs. 1-2, A method for allocation and scheduling of tasks includes generating a schedule of the assigned plurality of tasks for each agent, by ranking the assigned plurality of tasks according to a utility ranking ([0006]-[0007]). FIG. 2 shows a flowchart of a process 100 for real-time scheduling of tasks [0096]. At a scheduling step 135 , the schedule of the allocated tasks for each agent is generated, first ranking the assigned tasks for each agent according to a utility ranking and then changing the order to coordinate start times of shared tasks performed by teams. The scheduling may also be a distributed process or a centralized process [0101].)
Zivan does not explicitly teach, however, Mguni teaches scheduling based on the determined consensus (Mguni e.g. A joint policy is followed by a set of agents [0022]. A joint policy results from each of the agents implementing a Best Response (BR) policy [0040]. A policy includes a set of possible action given a current observation signal [0018].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s scheduling process to be based on a determined consensus of agents as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
As per claim 3, Zivan in view of Mguni teach the processor-implemented method (600) of claim 1, Zivan does not explicitly teach, however, Mguni teaches wherein the PSCE includes a Pure Strategy Egalitarian Equilibrium (PSEE) and a Pure Strategy Utilitarian Equilibrium (PSUE) (Mguni e.g. The process by which each agent 100 learns a respective policy so that the collective behaviour of the agents 100 converges towards an equilibrium is referred to as multi-agent reinforcement learning (MARL) [0024]. The behaviour of the agents 100 substantially converges to an Markov-Nash Equilibrium (M-NE) associated with the system [0053]. The meta-agent determines a system reward depending on the equilibrium behavior of the agents [0042]. For example, a utilitarian meta-agent 120 may seek to maximise a sum of individual state value estimators of the agents 100, whereas an egalitarian meta-agent 120 may seek to maximise a minimum state value estimator of the agents 100 [0046].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s utility computation/reward strategies of agents to include an egalitarian equilibrium and utilitarian equilibrium as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
As per claim 4, Zivan in view of Mguni teach the processor-implemented method (600) of claim 3, Zivan does not explicitly teach, however, Mguni teaches wherein the Pure 15Strategy Egalitarian Equilibrium (PSEE) is selected to maximize reward of least efficient agent's reward in the one or more groups (Mguni e.g. An egalitarian meta-agent 120 may seek to maximise a minimum state value estimator (i.e. least efficient) of the agents 100 [0046].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s utility computation/reward strategies of agents to include an egalitarian equilibrium and utilitarian equilibrium as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
As per claim 5, Zivan in view of Mguni teach the processor-implemented method (600) of claim 3, Zivan does not explicitly teach, however, Mguni teaches wherein the Pure Strategy Utilitarian Equilibrium (PSUE) is selected to maximize the sum of all agents rewards, which indeed ensure maximum resource 20utilization in the one or more groups (Mguni e.g. A utilitarian meta-agent 120 may seek to maximise a sum of individual state value estimators of the agents 100. Using a welfare targeted system reward, the meta-agent 120 may, for example, incentivise the agents 100 to reach equilibrium behaviour that results in the best overall outcome for the agents 100 [0046].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s utility computation/reward strategies of agents to include an egalitarian equilibrium and utilitarian equilibrium as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
As per claim 6, Zivan teaches a system (100) for a game theory based real-time distributed dynamic task scheduling among a plurality of agents, the system comprising (Zivan e.g. Figs. 1-2, Systems and methods for real-time scheduling of agent tasks performed at dispersed geographic sites [0005]. The heuristic scheduling process may be implemented by one or more computing devices, may be a centralized or distributed process, and employ a market clearing algorithm ([0020] and [0026]-[0027]).): an input/output interface (104) for receiving a plurality of predefined attributes of each task, and a plurality of predefined 5attributes of each agent; one or more hardware processors (108); at least one memory (110) in communication with the one or more hardware processors (108), wherein the one or more hardware processors (108) are configured to execute programmed 10instructions stored in the memory (110), to (Zivan e.g. Fig. 1, The present invention provide a computing system, having at least one processor and at least one memory storage, the memory storage communicatively coupled to the processor, on which is stored computer-readable instructions that when executed by the processor cause the computing system to perform [0006]. Computing devices include mobile devices [0020]. Task and agents parameters may be recorded and maintained by database 34 that may be communicatively associated with the mobile devices [0023]. Network interface modules may control the sending and receiving of data packets over networks [0103].): 
Zivan teaches self-allocate the received set of tasks among the plurality of agents satisfying constraints, wherein the predefined constraints include capability of each of the plurality of agents to complete the self-allocated task within a 15predefined execution time, and minimization of penalty of each strategy; (See claim 1a for response.)
Zivan in view of Mguni teach determine one or more strategies based on the self- allocation of the set of tasks among the plurality of agents, wherein each strategy is a union of self-allocated set of 20tasks of each agent; 33compute a reward for each strategy of each of the plurality of agents with an assumption of a multi-agent markov decision process (MMDP); (See claims 1c and 1d for response.)
Zivan in view of Mguni teach determine a consensus among the plurality of agents 5based on a pure strategy correlated equilibrium (PSCE) employing rewards of the plurality of agents; and (See claim 1e for response.)
Zivan in view of Mguni teach schedule the set of self-allocated tasks among the plurality of agents in the real-time based on the determined consensus, wherein the real-time scheduling of the set of 10tasks among the plurality of agents in a distributed fashion. (See claim 1f for response.)
Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zivan et al. (US 2021/0133663 A1) in view of Mguni et al. (US 2021/0319362 A1) and in further view of Mukherjea et al. (US 2019/0095804 A1).
As per claim 2, Zivan in view of Mguni teach the processor-implemented method (600) of claim 1, further comprising: 
Zivan teaches creating, via one or more hardware processors, one or more groups from the plurality of agents based on a predefined mutual equidistant principle; 15(Zivan e.g. A unit or crew that travels together from task to task and is assigned as a single unit is also referred to as an agent. The set of all agents currently allocated to tasks may be referred to as a "shift". A group of agents assigned to a single task is referred to as a "team” [0017]. The market clearing algorithm may be refined so that each agent is aware only of tasks within a certain threshold distance D (which may be defined by a distance or a travel time). The agent-task utility function may be set to 0 for tasks outside a certain threshold distance [0059]. Geographic zones may also be defined, setting area for patrols and limits on assignment distances that may be used to assign agents during subsequent assignment step [0096].)
Zivan teaches determining, via the one or more hardware processors, one or more strategies within each of the one or more groups based on task allocation among the agents of each group; (Zivan e.g. Multiple agents can be assigned to a single task [0031]. For a task requiring cooperation, a “ task utility function ” may be defined as an aggregate utility, that is, the sum of the utility of q agents working simultaneously [0042]. Tasks are assigned to agents given the potential utility that each agent can contribute to the completion of all tasks [0056]. The process provided by the invention is a heuristic for achieving a high aggregate utility of task completion. The concept of aggregate utility may be viewed as representing a measure of social welfare provided by the agents through the performance of tasks [0028]. The schedule of the allocated tasks for each agent is generated, first ranking the assigned tasks for each agent according to a utility ranking and then changing the order to coordinate start times of shared tasks performed by teams [0101]. The goal is typically to assign and schedule tasks in an optimal manner, within a time constraint dictated by the urgency of the service response environment [0018].)
Zivan in view of Mguni teach computing, via the one or more hardware processors, a reward function of each of the one or more determined strategies of each 20of the plurality of agents with MMDP assumption; 31
Zivan teaches computing a utility (i.e. reward) for each strategy of each of the plurality of agents (Zivan e.g. Figs. 1-2 An agent utility function, or “agent contribution” function, for each agent working on a task v; may be denoted by Cap ( vj , q ). This function generates a “ utility value ” based on an agent's capacity for “generating” utility through the performance of the task. The Cap function may also be set to indicate a synergistic effect or a cost of multiple agents working together [0034]. For a task requiring cooperation, a “task utility function” may be defined as an aggregate utility, that is, the sum of the utility of q agents working simultaneously [0042].) 
Zivan does not explicitly teach computing a reward with MMDP assumption.
However, Mguni teaches computing a reward with an MMDP assumption (Mguni e.g. Mguni teaches methods and systems for inducing desirable equilibrium behaviour in a system of reinforcement learning agents [0001]. Each time an agent selects an action, causing the associated robot to perform the selected action, the agent determines a reward [0019]. The system reward depends on the Markov chain X induced by the agents following the joint policy (which is assumed to have substantially converged to a Markov-Nash Equilibrium (M-NE) associated with the system) [0045].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s utility computation of agents to be based on markov decision process as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
Zivan in view of Mguni do not explicitly teach, however, Mukherjea determining, via the one or more hardware processors, a consensus among the agents of each group based on the PSCE, wherein a group lead is identified randomly; 
Zivan teaches determining a measure of consensus/cooperation via a utility function (Zivan e.g. For a task requiring cooperation, a “task utility function” may be defined as an aggregate utility, that is, the sum of the utility of q agents working simultaneously [0042]. The concept of aggregate utility may be viewed as representing a measure of social welfare provided by the agents through the performance of tasks [0028].) A concave utility function is used to encourage sharing of tasks by assigning higher utility to cooperation [0060]. 
Zivan does not explicitly teach, however, Mguni teaches determining a consensus among the plurality of agents based on the PSCE (Mguni e.g. Mguni teaches methods and systems for inducing desirable equilibrium behaviour in a system of reinforcement learning agents [0001]. The agent determines a system reward depending on the equilibrium behavior of the agents [0005]. The process by which each agent 100 learns a respective policy so that the collective behaviour of the agents 100 converges towards an equilibrium is referred to as multi-agent reinforcement learning (MARL). The respective policies of the agents 100 will converge to fixed policies (i.e. consensus), resulting in an equilibrium in which no agent 100 can increase its cumulative discounted reward by deviating from its current respective policy.  Each agent 100 is said to have determined a Best Response (BR) policy, and the resulting equilibrium corresponds to a Markov-Nash Equilibrium ( M-NE ) of the corresponding Markov Potential Game (MPG) [0024].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan’s utility computation of agents to include a consensus measure based on a pure strategy correlated equilibrium (PSCE) as taught by Mguni in order for a given objective to be maximized (Mguni e.g. [0023]).
Zivan in view of Mguni do not explicitly teach wherein the group lead is identified randomly.
However, Mukherjea teaches wherein the group lead is identified randomly (Mukherjea teaches a real-time multi-agent system (Figs. 1-2 and [0007]). Some embodiments may comprise a group of decision-making systems or applications as agents 215a - 215d [0111]. Different groups may be configured to represent different points of view or to arrive at a group consensus decision based on different sets of criteria or priorities [0116]. The group 215 determines its response by means of methods described in FIG. 4. The method comprises steps in which agents 215a-215d iteratively negotiate the content of the response returned to system 210 until a consensus decision is reached [0113]. Each iteration of this iterative procedure involves an automated procedure that attempts to reduce dissimilarity among the agents’ preferred orderings of the candidate solutions (Fig. 5 and [0128]). Fig. 5 procedure for reducing dissimilarities among agent strategies step 510 begins an iterative procedure of steps 510-535. Each iteration of this procedure identifies steps to be taken by one particular agent  215a - 215d of group 215 (i.e. leader) to update that agent's “r-1” strategy, selected during the most recent round (r- 1), to a new round (r) strategy [0146]. In step 515, an “ith” agent of group 215 begins round (r) of a procedure to update agent i’s (i.e. leader) previous round (r- 1) strategy to a new round (r) strategy. In this step, agent i (i.e. leader) performs a set of utility computations that derive a "utility” value of each combination of agent i's strategy with the strategies of another agent of group 215 [0148]. In step 535, agent i (i.e. leader) identifies its final adjusted round (r) strategy [0173]. At the conclusion of step 535, the iterative procedure of steps 510 - 535 restarts, this time processing the next agent of group 215. When the last agent has been processed, each agent will have identified an adjusted round (r) strategy (i.e. random selection) [0175].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan in view of Mnguni’s consensus determination process to include randomly identifying a leader as taught by Mukherjea in order to compare agent strategies and determine the strategies that are most similar  (Mukherjea e.g. [0172]).
Zivan in view of Mguni do not explicitly teach, however, Mukherjea teaches determining, via the one or more hardware processors, a group 5priority queue based on the determined consensus among the agents of each group; and (Mukherjea e.g. A group 215 of agents 215a - 215d each identify a strategy that ranks possible responses to the request of step 405 in order of preference [0139]. A consensus occurs only when all agents completely agree on an order in which the solutions of S should be ranked [0131]. The goal of the method of Fig. 4 is for the agent to reach a consensus such that each agent agree on a best way to prioritize and order the set of feasible solutions (i.e. a group priority queue) [0124].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan in view of Mguni’s consensus determination process to include randomly identifying a leader as taught by Mukherjea in order to compare agent strategies and determine the strategies that are most similar  (Mukherjea e.g. [0172]).
Zivan in view of Mguni do not explicitly teach, however, Mukherjea teaches scheduling, via the one or more hardware processors, the set of tasks among the plurality of agents based on the identified group lead and tasks are executed following the determined priority 10queue (Mukherjea e.g. Agent groups 215 , 315 , and 320 may use the methods of FIGS. 4 - 6 to determine which response, of a set of candidate feasible responses should be returned to system 310 (i.e. scheduled) by means of a consensus decision-making method. These methods comprise steps in which agents of group 215, or agents of group 315 and agents of group 320, each iteratively negotiate with other agents of their respective groups the content of the returned response until a consensus decision is reached [0195]. A consensus occurs only when all agents completely agree on an order in which the solutions of S should be ranked [0131].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zivan in view of Mguni’s consensus determination process to include randomly identifying a leader as taught by Mukherjea in order to compare agent strategies and determine the strategies that are most similar  (Mukherjea e.g. [0172]).
As per claim 7, Zivan in view of Mguni teach the system (100) of claim 6, further comprising: 
Zivan teaches creating, via one or more hardware processors, one or more groups from the plurality of agents based on a predefined mutual equidistant principle; 15(See claim 2a for response.)
Zivan teaches determining, via the one or more hardware processors, one or more strategies within each of the one or more groups based on task allocation among the agents of each group; (See claim 2b for response.)
Zivan in view of Mguni teach computing, via the one or more hardware processors, a reward function of each of the one or more determined strategies of each 20of the plurality of agents with MMDP assumption; 34(See claim 2c for response.)
Zivan in view of Mguni and Mukherjea teach determining, via the one or more hardware processors, a consensus among the agents of each group based on the PSCE, wherein a group lead is identified randomly; (See claim 2d for response.)
Zivan in view of Mguni and Mukherjea teach determining, via the one or more hardware processors, a group 5priority queue based on the determined consensus among the agents of each group; and (See claim 2e for response.)
Zivan in view of Mguni and Mukherjea teach scheduling, via the one or more hardware processors, the set of tasks among the plurality of agents based on the identified group lead and tasks are executed following the determined priority 10queue. (See claim 2f for response.)
As per claim 8, Zivan teaches a non-transitory computer readable medium storing one or more instructions which when executed by one or more processors on a system cause the one or more processors to perform the method comprising (Zivan e.g. Figs. 1-2, The present invention provide a computing system, having at least one processor and at least one memory storage, the memory storage communicatively coupled to the processor, on which is stored computer-readable instructions that when executed by the processor cause the computing system to perform [0006]. Data storage media, or computer-readable media, may refer to any non-transitory medium that participates in providing data (e.g. instructions) that may be read by a processor [0103].: 15
Zivan teaches creating, via one or more hardware processors, one or more groups from the plurality of agents based on a predefined mutual equidistant principle; (See claim 2a for response.)
Zivan teaches determining, via the one or more hardware processors, one or more strategies within each of the one or more groups based on 20task allocation among the agents of each group; 35(See claim 2b for response.)
Zivan in view of Mguni teach computing, via the one or more hardware processors, a reward function of each of the one or more determined strategies of each of the plurality of agents with MMDP assumption; (See claim 2c for response.)
Zivan in view of Mguni and Mukherjea teach determining, via the one or more hardware processors, a 5consensus among the agents of each group based on the PSCE, wherein a group lead is identified randomly; (See claim 2d for response.)
Zivan in view of Mguni and Mukherjea teach determining, via the one or more hardware processors, a group priority queue based on the determined consensus among the agents of each group; and 10(See claim 2e for response.)
Zivan in view of Mguni and Mukherjea teach scheduling, via the one or more hardware processors, the set of tasks among the plurality of agents based on the identified group lead and tasks are executed following the determined priority queue. (See claim 2f for response.)
As per claim 9, Zivan in view of Mguni and Mukherjea teach the non-transitory computer readable medium of claim 8, further 15comprising: 
Zivan teaches creating, via one or more hardware processors, one or more groups from the plurality of agents based on a predefined mutual equidistant principle; (See claim 2a for response.)
Zivan teaches determining, via the one or more hardware processors, one or 20more strategies within each of the one or more groups based on task allocation among the agents of each group; 36(See claim 2b for response.)
Zivan in view of Mguni teach computing, via the one or more hardware processors, a reward function of each of the one or more determined strategies of each of the plurality of agents with MMDP assumption; (See claim 2c for response.)
Zivan in view of Mguni and Mukherjea teach determining, via the one or more hardware processors, a 5consensus among the agents of each group based on the PSCE, wherein a group lead is identified randomly; (See claim 2d for response.)
Zivan in view of Mguni and Mukherjea teach determining, via the one or more hardware processors, a group priority queue based on the determined consensus among the agents of each group; and 10(See claim 2e for response.)
Zivan in view of Mguni and Mukherjea teach scheduling, via the one or more hardware processors, the set of tasks among the plurality of agents based on the identified group lead and tasks are executed following the determined priority queue. (See claim 2f for response.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624